The Supreme court affirmed the judgment of the Common Pleas on May 11th, 1885, in the following opinion:
Per Curiam.
There was no fraud in this case. It was a mutual mistake as to the number of acres. The conveyance was the consummation of the purchase. Mere mutual misapprehension is not sufficient ground to recall a contract which is fully executed. In the present case there cannot be a recovery by the plaintiff for a deficiency of quantity, nor could there have been by the defendants had there been an excess.
Judgment affirmed.